                Case 8:19-bk-09692-CPM               Doc 91       Filed 04/21/20       Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

In re:
James Okoh                                                              Chapter 11
Debtor                                                                  Case No.: 8:19-bk-09692-CPM
                                                       /

           CHAPTER 5 EXAMINER’S AMENDED OBJECTION TO EXEMPTIONS 1

           Richard M. Dauval (the “Chapter 5 Examiner”), the chapter 5 examiner for National

Radiology Consultants, P.A. (“NRC”), by counsel and pursuant to Section 522 of the Bankruptcy

Code, hereby objects to James Okoh’s (the “Debtor”) exemptions. In support of this Objection,

the Chapter 5 Examiner states as follows:

                                               NRC’s Bankruptcy

           1.       On February 15, 2019, NRC filed its Voluntary Petition for Non-Individuals

Filing for Bankruptcy (NRC Doc. No. 1) for relief under chapter 11 of the Bankruptcy Code as

Case Number 8:19-bk-01274.

           2.       On February 15, 2019, NRC filed its Chapter 11 Case Management Summary

(NRC Doc. No. 2) identifying the Debtor as NRC’s sole owner and President.

           3.       On November 12, 2019, this Court entered its Order Finally Approving

Disclosure Statement and Confirming Second Amended Plan of Liquidation as Modified on the

Record of National Radiology Consultants, P.A. (NRC Doc. No. 203) which appointed Richard

M. Dauval as the Chapter 5 Examiner.

                                              Debtor’s Bankruptcy

           4.       On October 14, 2019, the Debtor filed his Voluntary Petition for Individuals

Filing for Bankruptcy (Doc. No. 1) which identify the following exemptions on Schedule C:

1
    Amended to correct the service issue raised in the Order Abating Objection to Claim of Exemptions (Doc. No. 89).
             Case 8:19-bk-09692-CPM   Doc 91   Filed 04/21/20   Page 2 of 4




{00341199.DOCX}                          2
              Case 8:19-bk-09692-CPM              Doc 91       Filed 04/21/20        Page 3 of 4




        5.        On January 9, 2020, the Chapter 5 Examiner filed his Unopposed Motion to

Extend Time to Object to Discharge and Exemptions (Doc. No. 46).

        6.        On January 28, 2020, this Court entered its Amended Order Granting Unopposed

Motion to Extend Time to Object to Discharge and Exemptions and Joinder (Doc. No. 61) (the

“Extension Order”) granting the Chapter 5 Examiner through and including April 15, 2020 to

object to the Debtor’s exemptions.

                                         Standard and Objections

        7.        “Notwithstanding section 541 of this title, an individual debtor may exempt from

property of the estate the property listed in either paragraph (2) or, in the alternative, paragraph

(3) of this subsection.” 11 U.S.C. § 522(b)(1).

        8.        First, the Chapter 5 Examiner generally objects to the Debtor’s exemptions to the

extent any property has not been accurately or completely described in his schedules; and, to the

extent that any property is subject to a possible complaint. 2

        9.        Second, the Chapter 5 Examiner objects to exemptions for (i) silver, crystal or

china, (ii) clothing, shoes or accessories, (iii) watches and wedding bands and (iv) grill, patio

furniture set and washer/dryer as the amount of exemption listed was “$0.00” and therefore the

Chapter 5 Examiner cannot determine the extent of any exemption claimed.

        10.       Third, the Chapter 5 Examiner objects to exemptions for (i) Regions 8241

account, (ii) Regions 9677 account, (iii) Regions 3164 account and (iv) Regions 5758 account to

the extent these accounts are held in the name of a non-Debtor, 3 comingled funds and/or are not

earnings within the meaning of Florida Statute § 222.11.


2
  The Extension Order also extended the deadlines under Sections 523 and 727 of the Bankruptcy Code through
April 13, 2020. On April 13, 2020, the Chapter 5 Examiner field an Agreed Motion to Extend Time to Object to
Discharge and Exemptions (Doc. No. 87) seeking, with the consent of the Debtor, a further extension of the Section
523 and 727 deadlines through and including May 14, 2020.
3
  Upon information and belief, some accounts are held in the name of Deanna Okoh and/or RadDoctor, PA.

{00341199.DOCX}                                         3
              Case 8:19-bk-09692-CPM         Doc 91     Filed 04/21/20     Page 4 of 4




        11.       Fourth, the Chapter 5 Examiner objects to an exemption for the IRA: Raymond

James account to the extent it has been maintained in a manner inconsistent with Florida Statute

§ 222.11 or in violation of Florida Statute § 222.30.

        12.       Fifth, the Chapter 5 Examiner reserves the right to amend, modify and/or

supplement this Objection.

        WHEREFORE, the Chapter 5 Examiner respectfully requests that this Court enter an

order (i) sustaining the Chapter 5 Examiner’s Objection to the Debtor’s claim of exemptions as

detailed herein and (ii) granting such other and further relief as to this Court may deem just.

        DATED this 21st day of April, 2020.


                                              /s/ Daniel E. Etlinger
                                              David S. Jennis / Florida Bar No. 775940
                                              Daniel E. Etlinger / Florida Bar No. 77420
                                              Jennis Law Firm
                                              Address: 606 East Madison Street Tampa, FL 33602
                                              Email: djennis@jennislaw.com
                                                     detlinger@jennislaw.com
                                              Telephone: (813) 229-2800

                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
CM/ECF electronic service to the Office of the United States Trustee, 501 East Polk Street,
Room 1200, Tampa, Florida 33602; James Okoh, 9203 Pine Island Court, Tampa, Florida
33647, James Okoh c/o Kristina E. Feher; JPMorgan Chase Bank, N.A., c/o Ryan C. Reinert
and to all others who receive CM/ECF in the ordinary course of business on this 21st day of April
2020.

                                              /s/ Daniel E. Etlinger
                                              Daniel E. Etlinger




{00341199.DOCX}                                  4
